The facts bearing on the question of the appellee’s right to have a divorce decreed to him, under the allegations of his petition, are not contained in the record before us, nor is the case sufficiently developed to enable this court to render such judgment as ought to be rendered ; therefore, for the error of the court below in refusing to vacate its former judgment, the judgment will be reversed and the cause* remanded that the court below may enter a decree vacating its judgment of May 11,1882, whereby the bonds of matrimony between Thomas W. Stephens and Lou E. Stephens were declared to be dissolved. After which the cause should stand for trial on the appellee’s petition and the appellant’s cross bill, and such other pleadings as the parties may, under leave of the court, hereafter file, as though no judgment had ever been rendered in the cause. And it is accordingly so ordered.
Stayton, J.